Title: From John Adams to Alexander Bryan Johnson, 17 December 1820
From: Adams, John
To: Johnson, Alexander Bryan



my dear Sir.
Boston December 17th 1820

Your letter of the 30th of November has filled me with grief, The untimely death of my dear Great Grand Son cast over my mind a sorrowful gloom—There has not been one of my Posterity who has excited fonder hopes that he would be a comfort to his Parents and a Blessing to Society—But Providence destroys the hope of Man—I sincerely condole with you and my Grand daughter her Mother, and your Father and Mother—You must all arouse your selves—summon all your fortitude and submit with entire resignation to the chastising rod of the Father of all He is the Father of us all—and afflicts us only for our good—
I have been more than a month in Boston attending the arduous Labours of the Convention—which however have not been so severe a trial, as the unbounded hospitality and Civilitys of this Ameable people—my love to my grand daughter and her Mother—and am my dear Sir your / affectionate Grand Father
John Adams.